Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 07/22/2021, the Applicant amended claims 1, 16 and 22, cancelled claims 10 and 20, and argued against the rejections in the Non-Final rejection dated 03/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bunney (U.S Pub 2004/0206507) in view of Mondelli (U.S Pub 2009/0277643).
Regarding Claim 13, Bunney discloses a well tubing system (Abstract), comprising: 
a well tubing extending from a wellhead and disposed in a wellbore (Abstract; Page 1, paragraph [0005]); and

where the plurality of capillary tubes extend to a respective plurality of depths in the wellbore, the respective plurality of depths being different from each other (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020], lines 1-3; [0031]; [0032], lines 1-15), and 
a plurality of clamps positioned longitudinally along the well tubing to attach at least one capillary tube of the plurality of tubes to the outer surface of the well tubing (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; paragraph [0034]; [0035], lines 1-10).

Bunney, however, fails to expressly disclose wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus.
Mondelli teaches the methods above wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Allowable Subject Matter
Claims 1-9, 11, 12, 14-19 and 21-23 are allowed.

Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Bunney fails to disclose “a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore along the well tubing and attached to the well tubing.”  The applicant states Bunney discloses a manifold device for accessing a casing annulus of a well, wherein the access passages #34 do not extend from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore.
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Bunney discloses methods of accessing a casing annulus of a well having an outer case (Abstract), a wellhead for being supported on the outer casing and a production tubing string for being suspended from the wellhead within the outer casing to define the casing annulus between the outer casing and the tubing string (Page 1, paragraph [0009]).  Bunney further incorporates a manifold device including a tubular body having a hollow interior, wherein at least one access passage is formed in the tubular body to extend generally in the longitudinal direction of the body between an external end of said access passage which is spaced radially from the hollow interior of the tubular body and an internal end of said access passage converging in communication with the #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]).  In Figure 1 of Bunney, the access passages #34 are portrayed extending from the wellhead into an annulus formed between the outer surface of the well tubing and are indeed along the well tubing and attached to the well tubing, as instantly claimed by the applicant.
Furthermore, since the manifold device is in communication between the outer casing and the wellhead of the well with the tubing string being received through the hollow interior of the body of the device and the access passages are formed in the tubular body, the access passages therefore extend from the wellhead that is formed between an outer surface of the well tubing and a wall of the wellbore along the well tubing and attached to the well tubing, as instantly claimed by the applicant for Independent claim 13.
The examiner acknowledges wherein Bunney fails to expressly disclose wherein the plurality of capillary tubes are configured to provide a sealing fluid to the annulus.  The examiner relies on secondary reference Mondelli to teach wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.
In order to expedite prosecution, the examiner suggests amending Independent claim 13 to incorporate the same allowable claim limitations as recited in the newly amended Independent claims 1, 16 and 22 in the Applicant’s arguments/remarks dated 07/22/2021.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Donald et al (U.S Patent 8,066,063) – discloses a capillary injector that includes a branch passage, a diverter coupled to the branch passage, and a capillary injection conduit disposed inside to the branch passage.  The chemical injection conduit comprises an inlet and an outlet configured to terminate proximate a well formation (Abstract).
	Wong et al (U.S Patent 6,557,629) – discloses a wellhead isolation tool for use with a wellhead assembly comprising a tubular mandrel which includes an axial passage that engages the tubing string.  When the mandrel is engaged with the tubing string, fluid is communicated through the port.
	Smith (U.S Patent 9,376,896) – discloses methods of deploying a capillary string into the wellbore; The capillary string includes a plurality of injection valves. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674